

Exhibit 10.1




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated July 17, 2007 and is
effective as of January 1, 2007, by and between Joel M. Bennett ("Executive")
and JAKKS Pacific, Inc., a Delaware corporation ("JAKKS" or the "Company").


WITNESSETH:


    WHEREAS, Executive and the Company entered into an Employment Agreement,
dated as of January 1, 2003 that expired on December 31, 2006; and


    WHEREAS, Executive and the Company desire to enter into a new Employment
Agreement to provide for Executive's continued employment by the Company on the
terms and subject to the conditions set forth herein.


    NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.  OFFICES AND DUTIES.


(a)  The Company hereby employs Executive during the Term (as hereinafter
defined) to serve as the Company's Executive Vice President and Chief Financial
Officer. As such, Executive shall have principal responsibility and authority
(subject to the provisions of Section 1(c)) to administer all financial and
accounting functions for the Company and its subsidiaries, including without
limitation with respect to:



 
(i)
financial recordkeeping and reporting;




 
(ii)
interfacing with the Company's independent auditors;




 
(iii)
preparation and interpretation of budgets, projections and other financial
analyses;




 
(iv)
tax reporting and compliance;




 
(v)
cash management; and




 
(vi)
reporting to and advising the Company's Board of Directors and executive
management on financial, accounting, tax and compensation matters.



Within the scope of such functions and duties, Executive shall perform such
administrative and supervisory services on behalf of the Company as the
Company's Board of Directors or a Superior Officer (as hereinafter defined) may
from time to time reasonably direct. The Company's Board of Directors or a
Superior Officer may appoint or designate Executive to serve in such other
corporate offices of the Company or a Subsidiary (as hereinafter defined) as
they may from time to time deem necessary, proper or advisable; provided that,
without his consent (which shall not be unreasonably withheld), Executive shall
not be required to occupy or serve in any office which (i) is not reasonably
related to his functions and duties as Chief Financial Officer and (ii) involves
other substantial duties or liabilities.


--------------------------------------------------------------------------------







    (b)  Executive shall devote substantially all of his business time and
attention to the business and affairs of the Company.


    (c)  Executive shall at all times be subject to the direction and control of
the Company's Board of Directors and the Superior Officers and observe and
comply with such rules, regulations, policies and practices as the Company's
Board of Directors or the Superior Officers may from time to time establish.


    (d)  Executive hereby accepts such employment and agrees that throughout the
Term he shall faithfully, diligently and to the best of his ability, in
furtherance of the business of the Company, perform the duties assigned to him
or incidental to the offices assumed by him pursuant to this Section.


2.  TERM. The employment of Executive hereunder shall commence as of the date
hereof and continue for a term ending on December 31, 2009, subject to earlier
termination upon the terms and conditions provided elsewhere herein (the
"Term"). As used herein, "Termination Date" means the last day of the Term.


3.  COMPENSATION.


    (a)(i)  Base Salary. As compensation for his services hereunder, the Company
shall pay to Executive a base salary at the rate of $400,000 per annum (the
"Base Salary"). The Base Salary shall be paid to Executive in substantially
equal installments no less often than twice monthly, subject to any required tax
withholding.


    (a)(ii)  Restricted Stock Award. Subject to the terms of the Company's 2002
Stock Award and Incentive Plan (as in effect on the date hereof and as
subsequently may be amended, from time to time, the "Plan") and the applicable
restricted stock agreement, which shall be substantially in the form annexed
hereto as Exhibit A, upon the execution of this Agreement, the Company shall
grant to Executive 15,000 shares of restricted common stock, par value $.001 per
share (the "Restricted Stock"), of the Company. 5,000 shares of this award of
Restricted Stock shall vest (and associated restrictions shall lapse) on each of
December 31, 2007, 2008 and 2009, all in accordance with the terms of the
applicable restricted stock agreement.


    (b)  Bonus. The Compensation Committee of the Board of Directors or the
Board of Directors may, from time to time, award an annual bonus to Executive,
in cash or in property, in an amount up to fifty percent (50%) of the Base
Salary, as such Committee or the Board of Directors may determine in its sole
discretion to be appropriate based on business criteria established or
determined by the Committee, including economic and business conditions
affecting the Company, and Executive's personal performance. Such annual bonus
may be awarded in accordance with the Plan or as otherwise determined by such
Committee or the Board of Directors.


    (c)  Additional Compensation. The Company shall pay to the Executive such
additional incentive compensation as the Compensation Committee of the Board of
Directors or the Board of Directors may from time to time determine.


--------------------------------------------------------------------------------







    (d)  Nothing contained herein and no action taken in respect of any bonus or
additional compensation (or otherwise in respect of Sections 3(b) or (c)) shall
create or be construed to create a trust of any kind. Any bonus or additional
compensation under Sections 3(b) or (c) shall be paid from general funds of the
Company, and no special or separate fund shall be established, and no
segregation of assets shall be made, to assure payment of any bonus or
additional compensation hereunder.


    (e)  In addition to his Base Salary and other compensation provided herein,
Executive shall be entitled to participate, to the extent he is eligible under
the terms and conditions thereof, in any stock, stock option or other equity
participation plan and any profit-sharing, pension, retirement, insurance,
medical service or other employee benefit plan generally available to the
executive officers of the Company, and to receive any other benefits or
perquisites generally available to the executive officers of the Company
pursuant to any employment policy or practice, which may be in effect from time
to time during the Term. Except as otherwise expressly provided herein, the
Company shall be under no obligation hereunder to institute or to continue any
such employee benefit plan or employment policy or practice.


    (f)  During the Term, Executive shall not be entitled to additional
compensation for serving as a director or officer of the Company or any
Subsidiary (other than Executive Vice President or Chief Financial Officer of
the Company), if such service is reasonably related to his duties and functions
as the Company's Chief Financial Officer and does not involve any other
substantial duties or liabilities.


4.  EXPENSE ALLOWANCE.


    (a)  The Company shall pay directly, or advance funds to Executive or
reimburse Executive for, all expenses reasonably incurred by him in connection
with the performance of his duties hereunder and the business of the Company,
upon the submission to the Company of itemized expense reports, receipts or
vouchers in accordance with its then customary policies and practices.


    (b)  The Company shall provide to Executive a suitable automobile or other
vehicle for his exclusive use and shall pay the entire cost thereof (including,
without limitation, purchase price or lease payments, insurance premiums, repair
charges, and maintenance and operating expenses), other than fuel charges, or
shall pay to executive a monthly automobile allowance in the amount of $1,000.


5.  LOCATION.  Except for routine travel and temporary accommodation reasonably
required to perform his services hereunder, Executive shall not be required to
perform his services hereunder at any location other than the Company's
principal executive office.


6.  OFFICE.  The Company shall provide Executive with suitable office space,
furnishings and equipment, secretarial and clerical services and such other
facilities and office support as are reasonably necessary for the performance of
his services hereunder.


7.  VACATION.  Executive shall be entitled to four weeks paid vacation during
each year of his employment hereunder, such vacation to be taken at such time or
times as shall be agreed upon by Executive and the Company. Vacation time shall
be cumulative from year to year, except that Executive shall not be entitled to
take more than six weeks vacation during any consecutive 12-month period during
the Term.


--------------------------------------------------------------------------------







8.  KEY-MAN INSURANCE.  The Company shall have the right from time to time to
purchase, increase, modify or terminate insurance policies on the life of
Executive for the benefit of the Company in such amounts as the Company may
determine in its sole discretion. In connection therewith, Executive shall, at
such time or times and at such place or places as the Company may reasonably
direct, submit himself to such physical examinations and execute and deliver
such documents as the Company may deem necessary or appropriate.


9.  CONFIDENTIAL INFORMATION.  Executive shall, during the Term and for a period
of five years thereafter, hold all Confidential Information (as hereinafter
defined) in a fiduciary capacity for the benefit of the Company, and he shall
not, at any time hereafter, without the prior written consent of the Company,
use or disclose to any Person, other than the Company or its designees, any such
Confidential Information, except:


(a)  to the extent reasonably required for Executive to perform his functions
and duties hereunder;


(b)  to the extent disclosure is required by an order, subpoena, demand or other
legal process; provided that Executive promptly gives notice thereof to the
Company so that the Company may oppose such disclosure or seek a protective
order or other confidential treatment of such Confidential Information;


(c)  to the extent any Confidential Information becomes generally available in
the public domain (other than through the disclosure of such Confidential
Information by Executive in violation of the provisions of this Section or any
other confidentiality obligation of Executive in favor of the Company or a
Subsidiary); and


(d)  that any Confidential Information that was known to Executive prior to his
initial employment by the Company may be used by or disclosed by Executive after
the Termination Date.


On the Termination Date or upon request by the Company at any time prior
thereto, Executive shall deliver to the Company any manuals, records, files,
lists and other documentation (regardless of form) embodying or containing
Confidential Information, without retaining any copy thereof, except to the
extent such Confidential Information may be retained for use or disclosure by
Executive pursuant to clauses (a) through (d) of the preceding sentence.


10.  INTELLECTUAL PROPERTY.  Subject to Sections 2870 and 2871 of the California
Labor Code:


  (a)  Any Invention (as hereinafter defined) conceived, developed, created or
made by Executive, alone or with others, during the Term and applicable to the
business of the Company, whether or not patentable or registrable, shall become
the sole and exclusive property of the Company.


  (b)  Executive shall disclose the same promptly and completely to the Company
and shall, during the Term or thereafter, (i) execute all documents requested by
the Company for vesting in the Company the entire right, title and interest in
and to the same, (ii) execute all documents requested by the Company for filing
applications for and procuring such patents, trademarks, service marks or
copyrights as the Company, in its sole discretion, may desire to prosecute, and
(iii) give the Company all assistance it may reasonably require, including the
giving of testimony in any Proceeding (as hereinafter defined), in order to
obtain, maintain and protect the Company's right therein and thereto; provided
that the Company shall bear the entire cost and expense of such assistance,
including without limitation paying Executive reasonable compensation for any
such assistance after the Termination Date.


--------------------------------------------------------------------------------







11.  NON-SOLICITATION. During the Term, and unless his employment terminates
pursuant to Section 14(a), for a further period of two years thereafter,
Executive shall not, directly or indirectly, for himself or on behalf of any
other Person, attempt in any manner to persuade any supplier, customer or vendor
of the Company or Subsidiary to cease doing business or to reduce the amount of
business with the Company or such Subsidiary which any such supplier, customer
or vendor has customarily done or contemplates doing with the Company or such
Subsidiary.
Executive acknowledges that the provisions of this Section, and the period of
time and scope and type of restrictions on his activities set forth herein, are
reasonable and necessary for the protection of the Company.


12.  TERMINATION UPON DEATH OR DISABILITY.  Executive's employment hereunder
shall terminate immediately upon his death. In the event that Executive is
unable to perform his duties hereunder by reason of any disability or incapacity
(due to any physical or mental injury, illness or defect) for an aggregate of 90
days in any consecutive 12-month period, the Company shall have the right to
terminate Executive's employment hereunder within 60 days after the 90th day of
his disability or incapacity by giving Executive notice to such effect at least
30 days prior to the date of termination set forth in such notice, and on such
date such employment shall terminate.


13.  TERMINATION BY THE COMPANY.


       (a)  In addition to any other rights or remedies provided by law or in
this Agreement, the Company may terminate Executive's employment under this
Agreement for the reasons set forth in this Section 13(a), any of which reasons
shall constitute “cause” and any of which events shall be referred to as a “For
Cause Event”, if:


(i)  Executive is convicted of, or enters a plea of guilty or nolo contendere
(which plea is not withdrawn prior to its approval by the court) to, a felony
offense and either Executive fails to perfect an appeal of such conviction prior
to the expiration of the maximum period of time within which, under applicable
law or rules of court, such appeal may be perfected or, if Executive does
perfect such an appeal, his conviction of a felony offense is sustained on
appeal; or


(ii)  the Company's Board of Directors determines, after due inquiry, that
Executive has:


(A) committed fraud against, or embezzled or misappropriated funds or other
assets of, the Company or any Subsidiary;


(B) violated, or caused the Company or any Subsidiary, or any officer, employee
or other agent thereof, or any other Person to violate, any material law,
regulation or ordinance, which violation has or would reasonably be expected to
have a significant detrimental effect on the Company, or any material rule,
regulation, policy or practice established by the Board of Directors of the
Company or any Subsidiary;


--------------------------------------------------------------------------------





(C) on a persistent or recurring basis, (1) failed properly to perform his
duties hereunder or (2) acted in a manner detrimental to, or adverse to the
interests of, the Company; or
 
(D) violated, or failed to perform or satisfy any material covenant, condition
or obligation required to be performed or satisfied by Executive hereunder.


      (b)  The Company may effect such termination for cause by giving Executive
notice to such effect, setting forth therein the Termination Date (which may be
the date such notice is given, in case such termination is based on paragraph
(i) or clause A of paragraph (ii) of Section 13(a), but which shall otherwise be
at least 20 days after the date such notice is given) and, in reasonable detail,
the factual basis for such termination, and, in such event, such termination
shall be effective on the Termination Date set forth in such notice, unless
Executive avoids such termination by curing to the reasonable satisfaction of
the Company's Board of Directors the factual basis for termination set forth
therein or otherwise providing the Board of Directors with information
reasonably sufficient for the Board to determine that the termination should not
be effected.


      (c)  In making any determination pursuant to this Section 13(a) as to the
occurrence of any For Cause Event described in clauses (A) to (D) of paragraph
(ii) thereof, each of the following shall constitute convincing evidence of such
occurrence:


(i)  if Executive is made a party to, or target of, any Proceeding arising under
or relating to any For Cause Event, Executive's failure to defend against such
Proceeding or to answer any complaint filed against him therein, or to deny any
claim, charge, averment, or allegation thereof asserting or based upon the
occurrence of a For Cause Event;


(ii)  any judgment, award, order, decree or other adjudication or ruling in any
such Proceeding finding or based upon the occurrence of a For Cause Event (that
is not reversed or vacated on appeal); or


(iii)  any settlement or compromise of, or consent decree issued in, any such
Proceeding in which Executive expressly admits the occurrence of a For Cause
Event;


provided that none of the foregoing shall be dispositive or create an
irrebuttable presumption of the occurrence of such For Cause Event; and provided
further that the Company's Board of Directors may rely on any other factor or
event as convincing evidence of the occurrence of a For Cause Event.


      (d)  Nothing contained herein shall prevent the Company’s Board of
Directors from making its determination that a For Cause Event has occurred
subsequent to the termination of the Executive’s employment hereunder.


      (e)  In addition to any other termination rights provided in this
Agreement, the Company may terminate Executive’s employment under this Agreement
without cause and for no reason or any reason upon thirty (30) days prior
written notice given at any time after the six month anniversary of the date of
this Agreement, in which event the Executive shall be entitled to receive the
amounts provided for under Sections 15(a) and 15(c) below.


--------------------------------------------------------------------------------







14.  TERMINATION BY EXECUTIVE.  In addition to any other rights or remedies
provided by law or in this Agreement, Executive may terminate his employment
hereunder if:


      (a)  the Company violates, or fails to perform or satisfy any material
covenant, condition or obligation required to be performed or satisfied by it
hereunder or, (ii) as a result of any action or failure to act by the Company,
there is a material change in the nature or scope of the duties, obligations,
rights or powers of Executive's employment, by giving the Company notice to such
effect, setting forth in reasonable detail the factual basis for such
termination, at least 10 days prior to the date of termination set forth
therein; provided, however, that the Company may avoid such termination if it,
prior to the date of termination set forth in such notice, (i) cures or explains
to the reasonable satisfaction of Executive the factual basis for termination
set forth therein or (ii) confirms in writing that Executive has no further
obligation to perform any of the duties assigned to him by the Company or any
other services for the Company, and continues to pay and/or provide Executive
with the compensation and benefits set forth in Sections 3 and 4 hereof in
accordance with the provisions of this Agreement; and


      (b)  a Change of Control (as hereinafter defined) occurs during the Term,
by giving the Company notice to such effect, setting forth the event or
circumstance constituting such Change of Control, such termination to be
effective upon the date of termination set forth therein (not less than 90 days
after the date of such notice).


The termination by Executive of his employment pursuant to this Section 14 shall
not constitute or be deemed to constitute for any purpose a "voluntary
resignation" of his employment.


15.  COMPENSATION UPON TERMINATION.  Notwithstanding anything contained
herein to the contrary:


      (a)  Upon termination of Executive's employment hereunder, he shall be
entitled to receive, in any case, any compensation or other amounts due to him
pursuant to Section 3 (except as otherwise provided in Section 15(b) below) or
Section 4 in respect of his employment prior to the Termination Date.


      (b)  If Executive’s employment is terminated as a result of the occurrence
of a “For Cause Event" pursuant to Section 13, from and after the Termination
Date, the Company shall have no further obligation to Executive hereunder,
including without limitation any obligation pursuant to Section 17, except for
the payment to Executive of any amount required to be made pursuant to Section
15(a) above; provided, however, that payment of any bonus compensation under
Section 3(b) shall only be made to the extent it has been earned or awarded with
respect to the last full fiscal year immediately preceding the Termination Date,
and no bonus compensation shall be paid with respect to the fiscal year in which
the Termination Date occurs.


      (c)  If Executive’s employment is terminated by (i) Executive pursuant to
Section 14, and, if at the time Executive gives the Company the notice of
termination referred to therein, the Company has not given to Executive a notice
of termination upon his disability pursuant to Section 12 or "for cause"
pursuant to Section 13; or (ii) the Company other than as a result of the
occurrence of a "For Cause Event" pursuant to Section 13, he shall be entitled
to receive an amount equal to the total amount of his annual Base Salary in
effect as of the Termination Date.


      (d)  If Executive's employment hereunder terminates as a result of his
death or disability pursuant to Section 12, he or his guardian, custodian or
other legal representative or successor shall be entitled to continue to receive
the Base Salary payable pursuant to Section 3(a)(i) in the amounts and at the
times provided therein for a period of six months following the Termination
Date.


--------------------------------------------------------------------------------







      (e)  Except as otherwise provided in Section 15(d), any amount payable to
Executive upon termination of his employment hereunder shall be paid promptly,
and in any event within 30 days, after the Termination Date.


16.  CHANGE OF CONTROL.


        (a)  For the purposes of this Section 16:


(i)  The "Act" is the Securities Exchange Act of 1934, as amended.


(ii)  A "person" includes a "group" within the meaning of Section 13(d)(3) of
the Act.


(iii)  "Control" is used herein as defined in Rule 12b-2 under the Act.


(iv)  "Beneficially owns" and "acquisition" are used herein as defined in Rules
13d-3 and 13d-5, respectively, under the Act.


(v)  "Non-Affiliated Person" means any person, other than Executive, an employee
stock ownership trust of the Company (or any trustee thereof for the benefit of
such trust), or any person controlled by Executive, the Company or such a trust.


(vi)  "Voting Securities" includes Common Stock and any other securities of the
Company that ordinarily entitle the holders thereof to vote, together with the
holders of Common Stock or as a separate class, with respect to matters
submitted to a vote of the holders of Common Stock, but securities of the
Company as to which the consent of the holders thereof is required by applicable
law or the terms of such securities only with respect to certain specified
transactions or other matters, or the holders of which are entitled to vote only
upon the occurrence of certain specified events (such as default in the payment
of a mandatory dividend on preferred stock or a scheduled installment of
principal or interest of any debt security), shall not be Voting Securities.


(vii)  "Right" means any option, warrant or other right to acquire any Voting
Security (other than such a right of conversion or exchange included in a Voting
Security).


(viii)  The "Code" is the Internal Revenue Code of 1986, as amended.


(ix)  "Base amount," "present value" and "parachute payment" are used herein as
defined in Section 280G of the Code.


        (b)  A "Change of Control" occurs when:


(i)  a Non-Affiliated Person acquires control of the Company;


(ii)  upon an acquisition of Voting Securities or Rights by a Non-Affiliated
Person or any change in the number or voting power of outstanding Voting
Securities, such Non-Affiliated Person beneficially owns Voting Securities or
Rights entitling such person to cast a number of votes (determined in accordance
with Section 16(g)) equal to or greater than 25% of the sum of (A) the number of
votes that may be cast by all other holders of outstanding Voting Securities and
(B) the number of votes that may be cast by such Non-Affiliated Person
(determined in accordance with Section 16(g)); or


--------------------------------------------------------------------------------







(iii)  upon any change in the membership of the Company's Board of Directors, a
majority of the directors are persons who are not nominated or appointed by the
Company's Board of Directors as constituted prior to such change.


        (c)  It is intended that the present value of any payments or benefits
to Executive, whether hereunder or otherwise, that are includable in the
computation of parachute payments shall not exceed 2.99 times the base amount.
Accordingly, if Executive receives any payment or benefit from the Company
which, when added to any parachute payments he receives as a result of the
Change in Control, would subject any of the payments or benefits to Executive to
the excise tax imposed by Section 4999 of the Code, such parachute payments
shall be reduced by the least amount necessary to avoid such tax. The Company
shall have no obligation hereunder to make any payment or provide any benefit to
Executive after the payment of such parachute payments which would subject any
of such payments or benefits to the excise tax imposed by Section 4999 of the
Code.


        (d)  Any other provision hereof notwithstanding, Executive may, prior to
his receipt of any parachute payments pursuant to Section 15(c)(ii), waive the
payment thereof, or, after his receipt of such parachute payments thereunder,
treat some or all of such amount as a loan from the Company which Executive
shall repay to the Company within 180 days after the receipt thereof, together
with interest thereon at the rate provided in Section 7872 of the Code, in
either case, by giving the Company notice to such effect.


        (e)  Any determination of any payment or benefit required to be made
pursuant to this Section 16, shall be made by the Company's regularly-engaged
independent certified public accountants, whose determination shall be
conclusive and binding upon the Company and Executive; provided that such
accountants shall give to Executive, on or before the date on which any such
payment or benefit would be made, a notice setting forth in reasonable detail
such determination and the basis therefor, and stating expressly that Executive
is entitled to rely thereon.


        (f)  The number of votes that may be cast by holders of Voting
Securities or Rights upon the issuance or grant thereof shall be deemed to be
the largest number of votes that may be cast by the holders of such securities
or the holders of any other Voting Securities into which such Voting Securities
or Rights are convertible or for which they are exchangeable or exercisable,
determined as though such Voting Securities or Rights were immediately
convertible, exchangeable or exercisable and without regard to any anti-dilution
or other adjustments provided for therein.


17.  OTHER TERMINATION PROVISIONS.


        (a)  Upon request by Executive, on the Termination Date or as soon as
practicable thereafter, the Company shall assign to Executive, and Executive
shall assume, the purchase agreement or lease relating to any automobile or
other vehicle that the Company provides for his use on the Termination Date
pursuant to Section 4(b) (other than an automobile or other vehicle owned or
leased by Executive), if and to the extent assignable under the terms and
conditions thereof, and thereafter Executive shall be liable for, and the
Company shall be relieved of all liability for, any amount or other obligation
required to be paid or performed thereunder in respect of any period commencing
after the date of assignment.


--------------------------------------------------------------------------------







        (b)  Throughout the 10-year period following the Termination Date, the
Company shall indemnify Executive, and hold him harmless from, any loss,
damages, liability, obligation or expense that he may suffer or incur in
connection with any claim made or Proceeding commenced during such period
relating to his service as a director, officer, employee or agent of the Company
(or any subsidiary thereof) to the same extent and in same manner as the Company
shall be obligated so to indemnify Executive immediately prior to the
Termination Date; provided that, if during such 10-year period the Company
adopts or assumes any indemnification policy or practice with respect to its
directors, officers, employees or agents that is more favorable than that in
effect on the Termination Date, Executive shall be entitled to such more
favorable indemnification.


        (c)  Throughout the 10-year period following the Termination Date, the
Company shall maintain for the benefit of Executive directors' and officers'
liability insurance (on a "claims made" basis) providing coverage at least as
favorable to Executive (including with respect to limits of liability,
exclusions, and deductible and retention amounts) as that in effect on the
Termination Date.


18.  LIMITATION OF AUTHORITY.  Except as expressly provided herein, no provision
hereof shall be deemed to authorize or empower either party hereto to act on
behalf of, obligate or bind the other party hereto.


19.  NOTICES.  Any notice or demand required or permitted to be given or made
hereunder to or upon either party hereto shall be deemed to have been duly given
or made for all purposes if (a) in writing and sent by (i) messenger or an
overnight courier service against receipt, or (ii) certified or registered mail,
postage paid, return receipt requested, or (b) sent by telegram, telecopy, telex
or similar electronic means, provided that a written copy thereof is sent on the
same day by postage-paid first-class mail, to such party at the following
address:


to the Company at:


11 East 26th Street
New York, New York 10010
Attn.:  President
Fax:  (212) 929-9278




with a copy to:


22619 Pacific Coast Highway, Suite 250
Malibu, California 90265
Attn: President
Fax: (310) 456-7099


Feder, Kaszovitz, Isaacson, Weber, Skala, Bass & Rhine LLP
750 Lexington Avenue
New York, New York 10022
Attn: Geoffrey A. Bass, Esq.
Fax: (212) 888-7776


--------------------------------------------------------------------------------





to Executive at:


6791 Trevino Drive
Moorpark, California 93021
Fax: (805) 532-1092


or such other address as either party hereto may at any time, or from time to
time, direct by notice given to the other party in accordance with this Section.
The date of giving or making of any such notice or demand shall be, in the case
of clause (a) (i), the date of the receipt; in the case of clause (a) (ii), five
business days after such notice or demand is sent; and, in the case of clause
(b), the business day next following the date such notice or demand is sent.


20.  AMENDMENT.  Except as otherwise provided herein, no amendment of this
Agreement shall be valid or effective, unless in writing and signed by or on
behalf of the parties hereto.


21.  WAIVER.  No course of dealing or omission or delay on the part of either
party hereto in asserting or exercising any right hereunder shall constitute or
operate as a waiver of any such right. No waiver of any provision hereof shall
be effective, unless in writing and signed by or on behalf of the party to be
charged therewith. No waiver shall be deemed a continuing waiver or waiver in
respect of any other or subsequent breach or default, unless expressly so stated
in writing.


22.  GOVERNING LAW.  This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of New York without regard to
principles of choice of law or conflict of laws.


23.  JURISDICTION.  Each of the parties hereto hereby irrevocably consents and
submits to the jurisdiction of the courts of the State of New York and the
United States District Court for the Southern District of New York in connection
with any Proceeding arising out of or relating to this Agreement, waives any
objection to venue in the County of New York, State of New York, or such
District, and agrees that service of any summons, complaint, notice or other
process relating to such Proceeding may be effected in the manner provided by
clause (a)(ii) of Section 19.


24.  REMEDIES.  In the event of any actual or prospective breach or default
under this Agreement by either party hereto, the other party shall be entitled
to equitable relief, including remedies in the nature of rescission, injunction
and specific performance. All remedies hereunder are cumulative and not
exclusive, and nothing herein shall be deemed to prohibit or limit either
party from pursuing any other remedy or relief available at law or in equity for
such actual or prospective breach or default, including the recovery of damages;
provided that, except as provided in Section 15 and except with respect to a
breach by Executive of his obligations pursuant to Sections 9, 10 and 11, no
party hereto shall be liable under this Agreement for lost profits or
consequential damages.


25.  SEVERABILITY.  The provisions hereof are severable and in the event that
any provision of this Agreement shall be determined to be invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.


--------------------------------------------------------------------------------







26.  COUNTERPARTS.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and which together shall constitute one and
the same agreement.


27.  ASSIGNMENT.  This Agreement, and each right, interest and obligation
hereunder, may not be assigned by either party hereto without the prior written
consent of the other party hereto, and any purported assignment without such
consent shall be void and without effect, except that this Agreement shall be
assigned to, and assumed by, any Person with or into which the Company merges or
consolidates, or which acquires all or substantially all of its assets, or which
otherwise succeeds to and continues the Company's business substantially as an
entirety. Except as otherwise expressly provided herein or required by law,
Executive shall not have any power of anticipation, assignment or alienation of
any payments required to be made to him hereunder, and no other Person may
acquire any right or interest in any thereof by reason of any purported sale,
assignment or other disposition thereof, whether voluntary or involuntary, any
claim in a bankruptcy or other insolvency Proceeding against Executive, or any
other ruling, judgment, order, writ or decree.


28.  BINDING EFFECT.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of any Person not a party hereto.


29.  TITLES AND CAPTIONS.  The titles and captions of the Articles and Sections
of this Agreement are for convenience of reference only and do not in any way
define or interpret the intent of the parties or modify or otherwise affect any
of the provisions hereof.


30.  GRAMMATICAL CONVENTIONS.  Whenever the context so requires, each pronoun or
verb used herein shall be construed in the singular or the plural sense and each
capitalized term defined herein and each pronoun used herein shall be construed
in the masculine, feminine or neuter sense.


31.  REFERENCES.  The terms "herein," "hereto," "hereof," "hereby," and
"hereunder," and other terms of similar import, refer to this Agreement as a
whole, and not to any Article, Section or other part hereof.


32.  NO PRESUMPTIONS.  Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Agreement. No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.


33.  CERTAIN DEFINITIONS.  As used herein:


        (a)  "Confidential Information" means all confidential or proprietary
information of the Company or a Subsidiary, including without limitation
information relating to Inventions (including Confidential Information required
to be disclosed to the Company pursuant to Section 10), Trade Rights, plant and
equipment, products, customers, suppliers, marketing and sales, personnel, and
financing and tax matters.


        (b)  "Invention" means any invention, design, process, system,
improvement, development or discovery or any technical specifications, know-how
or information or other intellectual property relating thereto.


--------------------------------------------------------------------------------





        (c)  "Person" includes without limitation a natural person, corporation,
joint stock company, limited liability company, partnership, joint venture,
association, trust, government or governmental authority, agency or
instrumentality, or any group of the foregoing acting in concert.


        (d)  A "Proceeding" is any suit, action, arbitration, audit,
investigation or other proceeding before or by any court, magistrate,
arbitration panel or other tribunal, or any governmental agency, authority or
instrumentality of competent jurisdiction.


(e)  "Subsidiary" means any Person in which the Company, directly or indirectly,
owns any equity interest (including without limitation as a general partner of a
partnership or a member of a limited liability company).


        (j)  "Superior Officer" means any of the Company's Chairman, Chief
Executive Officer, President or Chief Operating Officer.


        (k)  "Trade Right" means any claim of copyright, trademark, service
mark, trade name, brand name, trade dress, logo, symbol, design or other trade
right.


34.  ENTIRE AGREEMENT.  This Agreement embodies the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes any
prior agreement, commitment or arrangement relating hereto, including, without
limitation, the Employment Agreement, which shall terminate, notwithstanding any
contrary provision thereof, immediately upon the commencement of the Term.


        IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as
of the day and year first above written.


 JAKKS PACIFIC, INC.
 
EXECUTIVE:
                     
By:
/s/ Stephen G. Berman
 
/s/ Joel M. Bennett
 
 
Stephen G. Berman, President
 
Joel M. Bennett
 


--------------------------------------------------------------------------------



Exhibit A


Restricted Stock Award Agreement
Under the
JAKKS Pacific, Inc.
2002 Stock Award and Incentive Plan
 
 
This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into
effective as of July 17, 2007 by and between Joel Bennett (the "Employee") and
JAKKS Pacific, Inc., a Delaware corporation (the “Company”).


WITNESSETH:


WHEREAS, pursuant to the Company’s 2002 Stock Award and Incentive Plan (the
“Plan”), either the Company’s Board of Directors or the Compensation Committee
thereof has approved the grant to the Employee of Restricted Stock set forth
herein, subject to the terms and conditions of this Agreement.


1. AWARD OF RESTRICTED STOCK


      The Company hereby grants to the Employee an award of 15,000 shares of
restricted common stock of the Company, par value $.001 per share (the
“Restricted Stock”), subject to, and in accordance with, the restrictions,
terms, and conditions set forth in this Agreement. The grant date of this award
of Restricted Stock is July 17, 2007 (the “Grant Date”). This Agreement shall be
construed in accordance with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.


2. RESTRICTIONS; FORFEITURE


      2.1  Provided in all instances that the Employee’s employment with the
Company has not terminated prior to the Final Vesting Date (as defined below),
that number of shares of Restricted Stock set forth below shall vest on each
listed corresponding date (each such date shall be a "Vesting Date"), such that
on December 31, 2010 (the “Final Vesting Date”) all of the shares of Restricted
Stock shall be fully vested:


 
 
Date
Number of Shares Vested
       
December 31, 2007
5,000 Shares
December 31, 2008
5,000 Shares
December 31, 2009
5,000 Shares


--------------------------------------------------------------------------------





 
2.2  On each Vesting Date, the Employee shall own the vested shares of
Restricted Stock free and clear of all restrictions imposed by this Agreement
(except those restrictions imposed by Section 3.4 below). The Restricted Stock
may not be sold, assigned, transferred, pledged, or otherwise encumbered prior
to the date, if ever, that the Restricted Stock becomes vested in accordance
with the terms of this Agreement.


2.3  In the event the Employee’s employment with the Company has terminated
prior to a Vesting Date, (i) the grant of any shares of Restricted Stock
pursuant to this Agreement not yet vested shall be null and void, (ii) any
entries on the stock books and ledgers of the Company with respect to such
forfeited shares of Restricted Stock shall be cancelled, and (iii) the forfeited
shares of Restricted Stock shall become authorized but unissued shares of the
Company’s common stock.
 
3. STOCK; DIVIDENDS; VOTING
 
3.1  The stock certificate(s) evidencing the Restricted Stock shall be
registered on the Company's books in the name of the Employee as of the Grant
Date. The Company may issue stock certificates or otherwise evidence the
Employee’s interest by using a book entry account. The Company may, in its sole
discretion, maintain physical possession or custody of such stock certificates
until such time as the shares of Restricted Stock are vested in accordance with
Article 2. The Company reserves the right to place a legend on the stock
certificate(s) restricting the transferability of such certificates and
referring to the terms and conditions (including forfeiture) of this Agreement
and the Plan.


3.2  During the period the Restricted Stock is not vested, the Employee shall be
entitled to receive dividends and/or other distributions declared on such
Restricted Stock and the Employee shall be entitled to vote such Restricted
Stock.


3.3  In the event of a change in capitalization, the number and class of shares
of Restricted Stock or other securities that the Employee shall be entitled to,
and shall hold, pursuant to this Agreement shall be appropriately adjusted or
changed to reflect such change in capitalization, provided that any such
additional shares of Restricted Stock or different shares or securities shall
remain subject to the restrictions contained in this Agreement.


3.4  The Employee represents and warrants that he is acquiring the Restricted
Stock for investment purposes only, and not with a view to distribution thereof.
The Employee is aware that the Restricted Stock may not be registered under the
federal or any state securities laws and that, in addition to the other
restrictions on the shares of Restricted Stock, the Restricted Stock will not be
able to be transferred unless an exemption from registration is available or the
Restricted Stock becomes registered. By making this award of Restricted Stock,
the Company is not undertaking any obligation to register the Restricted Stock
under any federal or state securities laws.


--------------------------------------------------------------------------------







4. NO RIGHT TO CONTINUED SERVICE AS AN EMPLOYEE


        Nothing in this Agreement or the Plan shall be interpreted or construed
to confer upon the Employee any right with respect to continuance as an employee
of the Company or any subsidiary of the Company.


5. TAXES AND WITHHOLDING


The Employee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of Restricted Stock. The Employee shall have
the right to make such elections under the Code as are available in connection
with this award of Restricted Stock. The Company and the Employee agree to
report the value of the Restricted Stock in a consistent manner for federal
income tax purposes. The Company shall have the right to retain and withhold
from any payment of Restricted Stock the amount of taxes (if any) required by
any government to be withheld or otherwise deducted and paid with respect to
such payment. At its discretion, the Company may require the Employee to
reimburse the Company for any such taxes required to be withheld and may
withhold any distribution in whole or in part until the Company is so
reimbursed. In lieu thereof, the Company shall have the right to withhold from
any other cash amounts due to the Employee an amount equal to such taxes
required to be withheld or withhold and cancel (in whole or in part) a number of
shares of Restricted Stock having a market value not less than the amount of
such taxes.


6. EMPLOYEE BOUND BY THE PLAN


The Employee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.


7. MODIFICATION OF AGREEMENT


This Agreement may be modified, amended, suspended, or terminated, or any of the
terms or conditions hereof waived, only by a written instrument executed by the
parties hereto.


8. SEVERABILITY


        Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
 
9. GOVERNING LAW


The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.


--------------------------------------------------------------------------------





10. SUCCESSORS IN INTEREST


This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of the Employee’s legal representatives. All obligations imposed upon
the Employee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon the Employee’s heirs, executors,
administrators, and successors.


11. RESOLUTION OF DISPUTES


Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Board. Any determination made hereunder shall be
final, binding, and conclusive on the Employee and the Company for all purposes.


12.  RESTRICTIVE COVENANTS


In consideration of the Restricted Stock granted to the Employee pursuant to the
Plan and to induce the Company to grant the Employee such Restricted Stock, the
Employee hereby agrees as follows:
 
(i)  Definitions.  As used in this Section 12, the following terms shall have
the meanings ascribed to them in this subsection:
 
“Business” shall mean the business of designing, developing, marketing, selling
and/or distributing children's toys and games.
 
“Competitive Company” shall mean any person, corporation, association, joint
venture, partnership, or other business entity that engages in any part of the
Business in competition with the Company.
 
“Restrictive Period” shall mean a period of one year following the Employee’s
voluntary termination of employment with the Company or the termination of the
Employee’s employment with the Company for cause; provided, however, that the
Restrictive Period shall be extended for an additional period equal to any
period during which the Employee is in violation of any of the provisions of
Section 12(iv) below.
 
“Territory” shall mean the entire world.
 
(ii)  Acknowledgements.  The Employee acknowledges that by reason of the
Employee’s position with the Company the Employee is and will be acquainted with
confidential and privileged information relating to customer files and special
customer information, vendor sources and information, licenses, product lines,
intellectual property (including, but not limited to, patents, trademarks and
copyrights), financings, mergers, acquisitions, selective personnel information
and confidential processes, designs, ideas, plans, devices and materials, and
other similar matters treated by the Company as confidential (the "Confidential
Information") and that use of the Confidential Information might seriously
damage the Company in the operation of the Business.


--------------------------------------------------------------------------------





 
(iii)  Nondisclosure. The Employee agrees not to divulge, furnish, or make
accessible to any third person, company or other organization or entity (other
than in the regular course of the Company's Business) any Confidential
Information, without the prior written consent of the Company; provided,
however, that such covenant will not apply to any Confidential Information that
was known by the Employee prior to the Company's disclosure thereof to the
Employee, that is or becomes through no fault of the Employee generally
available to the public, or that is independently developed and supplied to the
Employee by a source other than the Company.
 
(iv)  Covenant Not to Compete.  The Employee hereby agrees that during the
continuation of the Employee’s employment with the Company and during the
Restrictive Period, the Employee will not, directly or indirectly, within the
Territory:
 
(1)  own, manage, operate, control, be employed by, render advisory services to,
support or assist (by loans or otherwise), participate in or be connected in the
management or control of any Competitive Company, unless the Employee’s
affiliation with such Competitive Company is not related in any way, directly or
indirectly, to the sale or marketing of products or the provision of services
that are of the same kind or a like nature as those products sold or services
provided by the Company at the time the Employee’s employment with the Company
terminates; or
 
(2)  solicit or attempt in any manner to persuade or influence any present or
future customer of the Company to divert its business from the Company to any
Competitive Company.
 
(v)  Enforcement.  The Employee hereby agrees that in the event of any breach or
threatened breach by the Employee of any of the foregoing covenants, the
Company, in addition to any other rights and remedies it may have, will be
entitled to an injunction restraining such breach or threatened breach, and the
Employee hereby agrees to stipulate that a breach by the Employee would cause
irreparable damage to the Company and that its remedies at law would be
inadequate. The Employee further agrees that the existence of any claim or cause
of action on the part of the Employee against the Company shall not constitute a
defense to the enforcement of these provisions and that the terms of the
foregoing covenants, including without limitation the Restrictive Period and the
Territory, are reasonable in all respects and necessary for the protection of
the Company. If any court of competent jurisdiction will finally adjudicate that
any of the covenants are too broad as to area, activity or time covered, the
Employee agrees that such area, activity or time covered may be reduced to
whatever extent such court deems reasonable and the covenants and the remedy of
injunctive relief may be enforced as to such reduced area, activity or time.


--------------------------------------------------------------------------------





 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 


JAKKS PACIFIC, INC.
 
JOEL BENNETT
                     
By:
/s/ Stephen Berman
 
/s/ Joel Bennett
   
Stephen Berman, President
     








 







